Citation Nr: 1644893	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	John P. Dorrity


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1984 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2016, the Veteran presented sworn testimony during a video conference hearing in Newark, New Jersey, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to active service.

2.  The Veteran's currently diagnosed tinnitus is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are granted herein, any error related to the VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that his bilateral hearing loss and tinnitus are the result of noise exposure in service.  An August 2016 letter from the Veteran's private audiologist notes his inservice noise exposure, consistent with his credible hearing testimony of noise exposure from aircraft on the flight line.  He diagnosed the Veteran with tinnitus and noted that his Maryland CNC speech recognition scores were less than 94 percent bilaterally, consistent with hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  The audiologist opined that the Veteran's inservice acoustic trauma was the cause of his current tinnitus and hearing loss.  He noted that the Veteran's reported inservice noise exposure was primarily left sided and that his current hearing loss is much worse on the left.  

The Board also notes that the Veteran was not afforded a VA examination or opinion to address his claimed audiological disabilities, nor is there any other medical evidence addressing the etiology of his hearing loss and tinnitus.  

In light of the positive private opinion and lack of evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


